Chief Judge Breitel
(concurring in dissent). I agree entirely with the dissenting opinion by Judge Jasen, except so much of the latter part which would permit or require instruction in personal injury cases to juries on the income tax consequences of awards in favor of successful plaintiffs. The problem is a complicated one and not simply resolved. Apart from the intricacy of the tax laws, I do not see how or why the tax problem should be separated from those of the different varieties of insurance, including Medicare and Medicaid, and not least of all, by any means, lawyer fees and costs of investigation and experts. I understand the temptation to treat with the problem but do not believe the time has arrived *151for its solution or that an acceptable solution has been presented.
Accordingly, I dissent and vote to reverse and grant a new trial for the reasons stated by Judge Jasen in assigning as errors the jury instructions on interested witnesses, and plaintiff's contributory negligence and likely intoxication.
Judges Gabrielli, Jones, Wachtler and Fuchsberg concur with Judge Cooke; Judge Jasen dissents and votes to reverse in a separate opinion in which Chief Judge Breitel concurs in part in another opinion.
Order affirmed.